Citation Nr: 1450383	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-22 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to alcohol dependence as secondary to service-connected major depressive disorder.

2.  Entitlement to cannabis dependence as secondary to service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	James J. Perciavalle


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1996 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

A Board decision in March 2014 denied the Veteran's claim for alcohol and cannabis dependence.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2014, the Court granted a Joint Motion for Partial Remand (JMPR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMPR.

In April 2011, the Veteran submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).   The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the electronic "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the JMPR, the Board is charged with examining whether or not the Veteran's service-connected major depressive disorder caused or aggravated alcohol and cannabis dependence.  When drug and alcohol abuse is at issue, service connection is precluded "in two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse." Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  However, service connection is not precluded if alcohol abuse is secondary to a service-connected disability. Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509, (1998); Allen v. Brown, 7 Vet. App. 439(1995).

The Board notes the independent medical opinion (IMO) from January 2014 from F.B., PhD, which stated that the Veteran's military service at least as likely as not resulted in worsening of the Veteran's cannabis abuse beyond its normal progression.  The IMO also concluded that the Veteran's alcohol dependence was not worsened beyond its normal progression due to his military service.  While the IMO discussed the Veteran's cannabis and alcohol dependence with relation to service, the IMO did not specifically address the effect of the Veteran's service-connected major depressive disorder on his alcohol and cannabis dependence.  

The Board notes the November 2010 VA examination for PTSD and the negative opinions provided.  However, the Board found the opinion inadequate in the March 2012 Board decision, and ultimately disagreed with the determinations made in that examination.  Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion are satisfied.  38 C.F.R. § 3.159(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Because neither an opinion nor an examination has been provided with regard to the Veteran's major depressive disorder and alcohol and cannabis dependence, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for a psychological condition, including cannabis and alcohol dependence, dated since May 2012.   All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Schedule a VA evaluation to determine the etiology of the Veteran's cannabis and alcohol dependence.  A thorough rationale should accompany any opinion reached.

The VA examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that:

a) Any current alcohol dependence is secondary to (caused or aggravated by) the Veteran's service-connected major depressive disorder.

b) Any current cannabis dependence is secondary to (caused or aggravated by) the Veteran's service-connected major depressive disorder.

The examiner is requested to provide a thorough rationale for any opinion provided, as a matter of medical probability, based on his or her clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.
 
3. Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



